Citation Nr: 1135448	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  04-35 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left inguinal scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1954 to June 1957.  

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal was remanded in October 2007 to afford the Veteran a hearing before the undersigned.  It was again remanded for development of the record in November 2008, August 2010, and December 2010.


FINDING OF FACT

Left inguinal scar is not shown to be related to service.


CONCLUSION OF LAW

Left inguinal scar was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in August 2003 discussed the evidence necessary to establish service connection.  The Veteran was asked to identify evidence supportive of his claim.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In a March 2010 supplemental statement of the case the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, VA and identified treatment records have been obtained and associated with the record.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

The Board acknowledges that the Veteran has been afforded a VA medical examination and that the file was returned to the examiner for a clarifying opinion.  However, as discussed in the December 2010 remand, neither the examination nor the subsequently requested opinion was found to be adequate to address the instant claim.  For that reason, the December 2010 remand directed that an additional VA examination be scheduled.  However, the Veteran refused the originally scheduled examination, stating during a February 2011 telephone conversation with RO personnel that he was at his winter home in Florida.  He was offered an examination in Florida, but refused.  As such the Board is compelled to evaluate the claim on the existing record.  See 38 C.F.R. § 3.655(b).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Factual Background

Service treatment records indicate that the Veteran underwent left inguinal hernia repair in April 1957.  On separation examination in June 1957, the examiner noted that the external inguinal ring was still very sensitive.  Although various scars were noted, none referable to the left inguinal area was recorded.  The Veteran was determined to be qualified for release to inactive duty and to perform the active duties of his rank at sea and in the field.  

On VA examination in September 2009, the examiner did not address the presence of a left inguinal scar or provide an opinion on any currently present scar of the left inguinal region.  

The claims file was subsequently returned to the VA examiner, who reviewed the file in August 2010 and rendered a favorable opinion on all scars except for a left inguinal hernia scar.  

In the December 2010 remand, the Board concluded that the previous examination and opinion were not adequate for the purpose of deciding the claim of entitlement to service connection for a left inguinal scar.  An additional examination was ordered.  

A report of contact dated in February 2011 indicates that the Veteran was contacted by the RO.  The author noted that the Veteran had refused a VA examination at the West Haven VA Medical Center (VAMC) because he was in Florida until May 2011.  The author advised the Veteran that an examination could be requested at the closest VAMC in Florida.  The Veteran stated that he was frustrated and indicated that he did not want an examination.

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

38 C.F.R. § 3.655 (a) and (b) provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Paragraph (b) provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

In this case, the Veteran's appeal stems from his original compensation claim.  As such, 38 C.F.R. § 3.655(b) is for application.  Therefore, as the Veteran refused to report for a VA examination, the Board is compelled to evaluate the claim on the existing record.  38 C.F.R. § 3.655(b).

Having reviewed the evidence of record, the Board concludes that service connection is not warranted for a left inguinal scar.  In this regard, the Board notes that the Board determined in December 2010 that the evidence was not sufficient to decide the claim, and remanded to obtain an opinion concerning the existence and etiology of the Veteran's claimed left inguinal scar.  The Veteran stated in February 2011 that he did not want an examination.  

The grant of service connection requires competent evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  While the record reflects that the Veteran underwent left inguinal hernia repair during service, it does not show that the Veteran has a disabling scar that is the result of that surgery.  

In that regard, the Board observes that although the Veteran has been advised of the evidence necessary to support a claim of entitlement to service connection for this disability and has also been notified that an adequate examination is required, he has neither identified nor submitted evidence of a disabling scar as the residual of his left inguinal hernia repair.  As noted, he has also refused to submit to an additional VA examination.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, however, the Veteran does not allege symptoms related to his inguinal hernia repair in the years following his separation from service.

Finally, the Board notes that the Veteran has neither identified nor submitted evidence showing that he has a disabling scar of the left inguinal area.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, the Board has considered the record and the Veteran's assertions, and finds that the preponderance of the evidence is against the claim of entitlement to service connection.  Consequently, the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left inguinal scar is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


